 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   REGINALD WHEELER,             )   NO. CV 19-1094-CJC(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )   JUDGMENT
                                   )
14   J. GASTELO, Warden,           )
                                   )
15                  Respondent.    )
                                   )
16   ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the Petition is denied and dismissed with
22   prejudice.
23

24             DATED: July 9, 2019.
25

26                                _______________________________
                                       ______________
                                                   _ __________
                                                              _ ___
                                          CORMAC J. CARNEY
27                                  UNITED
                                      ITED STATES DISTRICT JUDGE
                                                            JUDGE
28
